BY THE COURT.
The subject matter of the suit in the state court, was a note which by the judgment became merged in the higher security. In this court, the subject of the suit was a judgment, which was conclusive evidence of a debt due the plaintiffs, who being citizens of New York, have a right to sue in this court, on any cause of action within its cognizance. We cannot discriminate between a debt due by judgment, or in any other way. An action of debt on a judgment is not like a scire facias, which must issue from the same court which rendered the judgment.
The demurrer is therefore overruled and judgment rendered for the plaintiffs.